Case 8:21-cv-01797-SDM-TGW Document 16 Filed 08/20/21 Page 1 of 2 PageID 61




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

KIELANDE DESTIN,

                   Plaintiff,
                                      Case Number: 8:21-cv-1797-SDM-TGW
      v.

SOURCE RECEIVABLES
MANAGEMENT, LLC, AND
EXPERIAN INFORMATION
SOLUTIONS, INC.,

                 Defendants.
______________________________________/

                NOTICE OF SETTLEMENT AS TO
       DEFENDANT SOURCE RECEIVABLES MANAGEMENT, LLC

      COMES NOW, the Plaintiff, Kielande Destin, to notify this court pursuant to

Local Rule 3.09 that she has reached a settlement with Defendant Source Receivables

Management, LLC, only. Upon consummation of the settlement terms, the Plaintiff

will dismiss Defendant Source Receivables Management, LLC, with prejudice.

      This Notice does not affect the remaining claims against Experian Information

Solutions, Inc.

      Submitted this August 20, 2021, by:

                                                    /s/ Brandon D. Morgan
                                                    Brandon D. Morgan, Esq.
                                                    Florida Bar Number: 1015954
                                                    Seraph Legal, P. A.
                                                    1614 N. 19th St.
                                                    Tampa, FL 33605
                                                    (813) 567-1230
Case 8:21-cv-01797-SDM-TGW Document 16 Filed 08/20/21 Page 2 of 2 PageID 62




                                                        bmorgan@seraphlegal.com
                                                        Counsel for Plaintiff


                           CERTIFICATE OF SERVICE

      I hereby certify that on August 20, 2021, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF. This document has been served on
Defendants’ counsel via e-mail and a CM/ECF e-service system notice sent to all
attorneys of record.

                                                      /s/ Brandon D. Morgan
                                                      Brandon D. Morgan, Esq.
                                                      Florida Bar Number: 1015954
